In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 2 - Amended Plan
List of Allowed Ad Valorem Taxes

Creditor               POC #          Total Claim    Secured Claim    Unsecured Claim
Cameron County                   47    $    941.84    $      941.84   $             -
City of Harlingen                48    $     39.49    $       39.49   $             -
Harlingen CISD                   49    $     73.85    $       73.85   $             -
Hildago                          54    $    900.89    $      900.89   $             -
Ford Bend County                 41    $ 1,178.45     $    1,178.45   $             -
Tom Green, CAD                   38    $    860.01    $      860.01   $             -
Victoria County                  50    $ 2,030.14     $    2,030.14   $             -

                              TOTAL $ 6,024.67 $           6,024.67 $              -




                    Case 19-11449          Doc# 207-2       Filed 04/08/20     Page 1 of 1
